Citation Nr: 0117636	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-21 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine and narrowing 
of the lumbosacral disc space with neuropathy of the left 
leg.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a medial meniscus tear of the left knee with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to July 1956 
and from August 1956 to May 1973.  His appeal comes before 
the Board of Veterans' Appeals (Board) from a March 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  That RO denied 
the claims.

The veteran requested a videoconference hearing before a 
member of the Board.  He was scheduled for the conference in 
March 2001, but he did not appear at that time.  Given that 
no request for a postponement, showing of good cause for 
failure to appear, or proper request for a new hearing is of 
record, appellate review of the case can now proceed as 
though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.704 (2000).  In this case, however, the Board 
must remand the left knee disorder claim for further review 
by the RO.

The veteran did not perfect the appeal regarding his low back 
disorder on the September 2000 VA Form 9.  Nevertheless, the 
informal hearing presentation in February 2001 included 
arguments as to the merits of the low back disorder claim.  
Because the February 2001 VA Form 646 was timely submitted, 
the Board will construe it as a substantive appeal, and 
adjudicate the claim on the merits.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's claim for entitlement to an evaluation in excess of 
10 percent for degenerative joint disease of the lumbar spine 
and narrowing of the lumbosacral disc space with neuropathy 
of the left leg.

2.  The veteran's degenerative joint disease of the lumbar 
spine and narrowing of the lumbosacral disc space with 
neuropathy of the left leg is manifesting some pain on 
walking or standing more than 20 minutes and some pain when 
he lies down for extended periods, and he has some difficulty 
rising out of chairs; however, after he is standing he has 
few back symptoms, and the preponderance of the evidence is 
against findings that there are moderate limitation of motion 
or moderate intervertebral disc syndrome, or muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine and narrowing 
of the lumbosacral disc space with neuropathy of the left leg 
have not been met.  38 C.F.R. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5003, 5292, 5293; 5295; the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The VA has assisted the veteran in developing the claim and 
informed him of the evidence required to substantiate his 
claim.  Specifically, the Board notes that he was afforded a 
VA examination in October 1999, and the record contains two 
physical examination reports from June 1999.  Further, the 
veteran was informed of the requisite evidence for his 
increased rating in a statement of the case issued in July 
2000.  The Board concludes that in light of these 
considerations, the notice and assist provisions of the Act 
have been met.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The veteran established service connection for degenerative 
arthritis in the lumbar spine at a noncompensable evaluation 
in June 1973 under Code 5003.  His evaluation was increased 
to 10 percent by the RO in November 1982.  Degenerative 
arthritis due to trauma, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate Codes for the specific motion of the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate Codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under this Code.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Code 5010-5003.

The Board will consider any other possible Diagnostic Codes 
under which the veteran could receive a higher evaluation 
than 10 percent.  Under Code 5292, slight limitation of 
motion of the lumbar spine is assigned a 10 percent 
evaluation.  Moderate limitation of motion of the lumbar 
spine is assigned a 20 percent rating, and severe limitation 
of motion of the lumbar spine is assigned a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Code 5292.

Diagnostic Code 5293 provides a 10 percent evaluation for 
mild intervertebral disc syndrome.  A 20 percent evaluation 
is warranted for moderate intervertebral disc syndrome, with 
recurring attacks.  A 40 percent evaluation is warranted for 
severe intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Code 5293.

Under Code 5295, a 10 percent evaluation is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent evaluation is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.72, Code 5295.

According to a VA examination report from March 1991, the 
veteran indicated that he had pain in the low back when 
sleeping.  He said that there were no lumbar symptoms when 
sitting or standing.  The examiner indicated that the veteran 
ambulated normally, there was a mild increase in the lumbar 
lordosis, and the veteran could stand on either foot without 
pain.  X-rays confirmed earlier reports that there were 
degenerative changes in the disk spaces of the lumbar spine.

Physical examination of the veteran in June 1999 revealed 
that his gait consisted of small steps with a slightly 
steppage gait.  He was slow to initiate his gait and slow in 
turning.  There were no specific findings made regarding the 
veteran's lumbar spine.

At another physical examination in June 1999, the veteran 
said that he had developed slowness of movement with a stiff 
gait, and slightly diminished co-movements, dysarthria, and 
mild dysphagia.  At times, he shuffled his feet, and he had a 
postural instability.  Again, there were no specific findings 
made regarding the veteran's lumbar spine.

The first VA examination performed on the veteran since 1991 
was made in October 1999.  The veteran said that he had been 
kicked in the back while competing in a sport event during 
his active military duty.  He said that his low back was 
tender, mostly on the left side.  He indicated that he could 
walk for about 20 minutes before the back would become sore.  
He said that the back had "locked up" about 20 times over 
the prior six months.  He then reported that those lock-ups 
lasted "only a few moments," and the back would return to 
normal if he could hold something and lift it, as the active 
lifting seemed to release the low back.  He was using no 
medication for back disorder symptoms.  The examiner said 
that there was "mild" tenderness around L2 or L3, just to 
the left side of the midline and on down to the left 
posterior superior iliac spinal area.  The left quadratus 
lumborum seemed to be slightly tender as well and it was 
clear on the right.  The examiner said that the veteran's 
spinal process was difficult to process because of the 
veteran's weight.  The veteran flexed forward until his 
abdomen was on his knees with no particular pain.  He could 
rotate his trunk bilaterally about 40 degrees, complaining of 
some mild pain in the left low back area on right rotation.  
He extended his trunk about five degrees with slight 
discomfort in the low back.  Straight leg raises were 
negative bilaterally.  He said that the hardest thing for him 
to do was rise from a chair.  After he was on his feet, his 
back felt "pretty good" and did not bother him, but 
actively rising out of chairs was difficult.  The examiner 
diagnosed diffuse spondylosis with moderate spinal stenosis 
at L3-L4, and neural foraminal narrowing, greatest at L5-S1, 
moderate narrowing bilaterally.

A CT scan of the lumbar spine showed that at L3-L4, there was 
broad diffuse disk bulge, vacuum disk.  There was "mild" 
ligamentum flavum hypertrophy, overall causing moderate 
spinal stenosis.  There was bilateral facet hypertrophy, with 
right "mild to moderate" neural foraminal narrowing.  There 
was no left neural foraminal narrowing.  At L4-L5, there was 
a degenerated disk, vacuum disk, with broad diffuse disk 
bulge.  There was "mild" ligamentum flavum hypertrophy, 
with bilateral facet hypertrophy.  There was "mild" spinal 
stenosis, and "mild" left neural foraminal narrowing.

Under the applicable Codes, the evidence does not reflect 
that an increased evaluation is warranted.  Significantly, 
the clinical evidence of record shows that an increased 
rating is not warranted.  The veteran has stated that while 
he has had about 20 episodes where his low back locks up, 
those episodes occur for a "few moments," and his back 
would "return to normal" if he performed a lifting 
activity.  Under Code 5293, the preponderance of the evidence 
is against a finding of moderate intervertebral disc syndrome 
with recurring attacks.  Moreover, the findings regarding 
ranges of motion on the October 1999 VA examination report do 
not reflect that there is moderate limitation of motion.  The 
veteran could rotate his trunk 40 degrees bilaterally and he 
could also flex forward until his abdomen was on his knees 
"with no particular pain."  In other words, the October 
1999 VA examination report does not show that there is any 
additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination.  38 C.F.R. 
§ 4.40; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The evidence collectively shows that while the veteran has 
degenerative joint disease in his lumbar spine with narrowing 
of the disk space, he has consistently indicated that he is 
mobile when walking or standing and without any significant 
symptoms, or "pretty good."  It is probative as to the 
merits of the increased rating claim that the veteran 
indicated that once he rises out of a chair and onto his 
feet, his back does not have a significant pain symptom.  The 
Board notes that while the veteran is not competent to 
testify as to matters requiring medical expertise, training, 
or experience, he is competent to comment on the level of 
pain he is feeling, and this self-report merely tends to 
corroborate the clinical findings made on the examination 
report.  The veteran also has indicated that he does not take 
medication for a low back symptom, and the Board notes that 
the examiner in October 1999 indicated that leg raising tests 
were negative.

Further, the preponderance of the evidence is against a 
finding that there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  See 38 C.F.R. § 4.71a, Code 5295.  In 
this regard, the veteran had lateral spine motion of 40 
degrees in both directions.  Finally, the examiner who made 
the CT scan repeatedly characterized the veteran's symptoms 
from the narrowed or degenerated discs as "mild," and the 
other VA examiner in October 1999 said that there was 
"mild" tenderness in the low back area.  All of these 
findings collectively weigh against the claim; therefore, the 
Board will deny the claim.  The Board concludes that in light 
of these considerations, the preponderance of the evidence is 
against the veteran's claim under all of the applicable 
Diagnostic Codes.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the 
veteran's disability of the low back.  In the instant case, 
however, there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance of the evidence 
is against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine and narrowing 
of the lumbosacral disc space with neuropathy of the left leg 
is denied.



REMAND

The veteran submitted a February 2001 medical document 
pertinent to the claim to the RO on April 17, 2001, after the 
case had been transferred to the Board.  This evidence was 
then sent to the Board on May 18, 2001, in compliance with 
38 C.F.R. § 19.37(b) (2000).  He did not attach a waiver of 
original jurisdiction by the RO.  The letter was received at 
the Board two days subsequent to the representative's 
informal hearing presentation, and so the representative did 
not have a chance to offer a waiver.  According to 38 C.F.R. 
§ 1304(c), any pertinent evidence submitted by the appellant 
or representative which is accepted by the Board under the 
provisions of 38 C.F.R. § 19.37(b), must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case unless this procedural 
right is waived by the appellant or representative, or unless 
the Board determines that the full benefit sought on appeal 
may be granted.  See 38 C.F.R. § 20.1304(c) (2000).  Because 
the RO has not previously considered this letter from the 
veteran's physician, and the veteran did not offer a waiver 
in the letter accompanying the medical document, the case 
must be remanded for further review by the agency of original 
jurisdiction.  

Further, in the letter accompanying the February 2001 medical 
document, the veteran indicated that there were additional 
records, not associated with the claims file, at the Danville 
Medical Center that were pertinent to the claim.  In his 
September 2000 VA Form 9, he said that his knee had become 
increasingly symptomatic since the appeal had begun.  He 
mentioned in the February 2001 letter that his knee had been 
evaluated at the Danville facility.  As VA treatment records 
are considered to be constructively of record, and may be 
relevant to the instant claim, the RO must attach these 
records with the claims file and review them before it may 
proceed with the claim.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the appeal must be remanded to the RO for the 
following development:

1.  After any appropriate waiver has been 
received from the veteran, the RO should 
associate appropriate medical records 
from the Danville Medical Facility with 
the claims file.

2.  The RO should review the February 
2001 medical document and re-adjudicate 
the claim of entitlement to an increased 
(compensable) evaluation for residuals of 
medial meniscus tear of the left knee 
with degenerative joint disease in light 
of any new evidence.

3.  The RO should consider any applicable 
Diagnostic Code, including Codes 5003, 
5010, 5257, 5260, and 5261.  The RO 
should also take any additional 
appropriate action to ensure compliance 
with the assistance to the claimant 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) or the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).

4.  If the determination of the claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and should be given an opportunity to 
respond.

The purpose of this remand is to obtain additional 
development and adjudication, and the Board intimates no 
opinion as to the ultimate outcome of this case.  The 

veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 



